Name: 96/516/EC: Commission Decision of 29 July 1996 on financial aid from the Community for the work of the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France, a Community reference laboratory for residue testing (Only the French text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  deterioration of the environment;  research and intellectual property;  Europe;  animal product; NA
 Date Published: 1996-08-28

 Avis juridique important|31996D051696/516/EC: Commission Decision of 29 July 1996 on financial aid from the Community for the work of the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France, a Community reference laboratory for residue testing (Only the French text is authentic) (Text with EEA relevance) Official Journal L 217 , 28/08/1996 P. 0004 - 0005COMMISSION DECISION of 29 July 1996 on financial aid from the Community for the work of the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France, a Community reference laboratory for residue testing (Only the French text is authentic) (Text with EEA relevance) (96/516/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 thereof,Whereas pursuant to Article 1 (b) of Council Decision 91/664/EEC of 11 December 1991 designating the Community reference laboratories for testing certain substances for residues (3) the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France, was designated as the reference laboratory for the residues referred to in Annex I, group A.III (a) to Council Directive 86/469/EEC (4), with the exception of sulphonamides;Whereas Decision 91/664/EEC is repealed from 1 July 1997 by Article 36 of Council Directive 96/23/EC (5) on measures to monitor certain substances and residues thereof in live animals and animal products;Whereas Annex V (1) (b) to Directive 96/23/EC applies from 1 July 1997; whereas the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France, was designated as the reference laboratory for the residues referred to in Annex I, groups B 1 and 3 (e), and residues of carbadox and olaquindox;Whereas all the tasks to be performed by the reference laboratory are defined in Article 1 of Council Decision 89/187/EEC of 6 March 1989 determining the powers and conditions of operation of the Community reference laboratories provided for by Directive 86/469/EEC concerning the examination of animals and fresh meat for the presence of residues (6);Whereas Decision 89/187/EEC is repealed from 1 July 1997 by Article 36 of Directive 96/23/EC;Whereas Annex V (2) to Directive 96/23/EC applies from 1 July 1997;Whereas, in accordance with Commission Decisions 93/461/EEC (7), 94/490/EC (8) and 95/306/EC (9), the Community granted financial aid to the Community reference laboratory for residue testing, FougÃ ¨res, France, for a period expiring on 1 August 1996; whereas additional financial aid should be granted for two years from that date in order to enable the reference laboratory to continue to perform its functions and tasks;Whereas the Community financial aid will be reviewed, with a view to an extension, before the end of that period;Whereas, inter alia for the purposes of control, Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (10), as last amended by Regulation (EEC) No 2048/88 (11), should apply;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Community hereby grants France financial aid for the functions and tasks referred to in:- Article 1 of Decision 89/187/EEC to be performed by the Community reference laboratory for residue testing designated in Article 1 (b) of Decision 91/664/EEC, for the period 1 August 1996 to 30 June 1997,- Chapter 2 of Annex V to Directive 96/23/EC to be performed by the Community reference laboratory for residue testing designated in Annex V (1) (b) to that Directive, for the period 1 July 1997 to 31 July 1998.Article 2 The Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France shall perform the functions and tasks referred to in Article 1.Article 3 The Community financial aid shall be a maximum of ECU 800 000 for the period 1 August 1996 to 31 July 1998.Article 4 The Community financial aid shall be granted as follows:- 25 % in advance at the request of France at the beginning of each of the first three six-month periods of the period concerned,- the balance after submission of supporting documents by France. Those documents must be submitted by 1 October 1998.Article 5 Each year, two months after the end of the financial year at the latest, France shall send the Commission a detailed technical report on the work carried out by the laboratory in performing the tasks conferred on it.Article 6 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis.Article 7 This Decision is addressed to the French Republic.Done at Brussels, 29 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 368, 31. 12. 1991, p. 17.(4) OJ No L 275, 26. 9. 1986, p. 36.(5) OJ No L 125, 23. 5. 1996, p. 10.(6) OJ No L 66, 10. 3. 1989, p. 37.(7) OJ No L 215, 25. 8. 1993, p. 14.(8) OJ No L 201, 4. 8. 1994, p. 36.(9) OJ No L 185, 4. 8. 1995, p. 57.(10) OJ No L 94, 28. 4. 1970, p. 13.(11) OJ No L 185, 15. 7. 1988, p. 1.